Detailed Office Action

Notice of Pre-AIA  or AIA  Status
	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims
Acknowledgement is hereby made of receipt and entry of the communication filed 10 November, 2022. Claims 1-15 are pending in the instant application. Applicant’s election of Group I (claims 1-4 and 7 and the attendant species) without traverse for examination on the merits is noted. Claims 5, 6, and 8-15 have been withdrawn from further consideration by the Examiner, pursuant to 37 C.F.R. § 1.142(b), as being drawn to a non-elected invention.

37 C.F.R. § 1.98
	The information disclosure statement filed 09 March, 2022, has been placed in the application file and the information referred to therein has been considered.

37 C.F.R. § 1.84
The drawings filed 19 August, 2020, have been reviewed and are acceptable. 

	35 U.S.C. § 112(b)
The following is a quotation of 35 U.S.C. § 112(b):
(b) CONCLUSION. —The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 1-4 and 7 are rejected under 35 U.S.C. § 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, regards as the invention. Two separate requirements are set forth under this statute: (1) the claims must set forth the subject matter that applicants regard as their invention; and (2) the claims must particularly point out and distinctly define the metes and bounds of the subject matter that will be protected by the patent grant.
Claims 1-4 reference various mutations (e.g., Y53a). However, the precise location of any given mutation is confusing. It is not readily apparent if the antibody numbering scheme is based upon the Kabat numbering scheme, Chothia numbering scheme, Martin numbering scheme, AbM numbering scheme, or simply the amino acid sequence. Appropriate clarification is required. 
The claims are also vague and indefinite for referencing a histidine-mutated antibody without out actually specifying the mutations present. For example, does the S26 mutation reference a LC S26H mutation? Are other amino acid mutations permitted at the identified regions or must they all be histidine substitutions? Applicants should clearly and unambiguously identify the nature of each mutation, including the HC or LC and appropriate mutations (e.g., S26H).

Joint Inventors, Common Ownership Presumed
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were effectively filed absent any evidence to the contrary. Applicant is advised of the obligation under 37 C.F.R. § 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned at the time a later invention was effectively filed in order for the examiner to consider the applicability of 35 U.S.C. § 102(b)(2)(C) for any potential 35 U.S.C. § 102(a)(2) prior art against the later invention.
	
35 U.S.C. § 103
The following is a quotation of 35 U.S.C. § 103 which forms the basis for all obviousness rejections set forth in this Office action:

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4 and 7 are rejected under 35 U.S.C. § 103 as being unpatentable over Song and Ho (U.S. Patent No.: 9,790,276 B2, issued 17 October, 2017; hereinafter referred to as “Song and Ho (2017)”), in view of Igawa et al. (Pub. No. US 2011/0111406 A1, published 12 May, 2011; hereinafter referred to as “Igawa et al. (2011)”). The claims are directed toward a modified ibalizumab wherein said Ab comprises a glycosylation site at one of 30E, 52S, 53T, 54R, 60D, 65S, 67S, and 76S, HC His modifications at one or more of Y53a, D58, K96, D97, N98, and T100a, or LC His modifications at one or more of S26, L30, L33, Q89, Y92, S93, and Y94. Song and Ho (2017) provide a glycan-modified antibody wherein an N-linked glycosylation site has been introduced into one or more of the following locations: 30E, 52S, 53T, 54R, 65S, and 67S. It was reported that glycan modification in the variable region restores a glycan-mediated interaction between the antibody and HIV leading to increased neutralizing activity, particularly against escape mutants. Igawa et al. (2011) demonstrate that histidine incorporation into a monoclonal antibody can improve the pharmacokinetics of the antibody. Therefore, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the ibalizumab antibody of Song and Ho (2017), to incorporate Histidine residues into the HC and/or LC, since this teaching demonstrates that His incorporation provides a more favorable pharmacokinetic profile. One of ordinary skill in the art would have been motivated to utilize site-directed mutagenesis to ascertain which specific antibody residues provided the greatest effect.

	Correspondence
	Any inquiry concerning this communication should be directed to Jeffrey S. Parkin, Ph.D., whose telephone number is (571) 272-0908. The Examiner can normally be reached Monday through Friday from 10:00 AM to 6:00 PM. A message may be left on the Examiner's voice mail service. If attempts to reach the examiner are unsuccessful, the Examiner's supervisor, Janet L. Andres, Ph.D., can be reached at (571) 272-0867. Direct general status inquiries to the Technology Center 1600 receptionist at (571) 272-1600.

Applicants are reminded that except as provided in paragraphs 37 C.F.R. § 1.1(a)(3)(i), (a)(3)(ii), and (d)(1) of this section, all general correspondence intended for the United States Patent and Trademark Office (Office) should be addressed to the mailing address set forth in 37 C.F.R. § 1.1 (e.g., Director of the United States Patent and Trademark Office, P.O. Box 1450, Alexandria, VA 22313-1450), or to specific areas within the Office as set out in paragraphs (a)(1), and (a)(3)(iii) of this section. Patent-related papers may be hand-carried to the Office in Alexandria, Va. Correspondence cannot be hand-carried to the Regional Offices. If the correspondence is hand-carried to the Office, with limited exceptions (see M.P.E.P. § 502, subsection III) it must be delivered to: United States Patent and Trademark Office, Customer Service Window, Randolph Building, 401 Dulany Street, Alexandria, VA 22314. Applicants are encouraged consider filing new patent applications (as well as patent-related correspondence) via the Office electronic filing system (EFS-Web) whenever permitted. See the EFS-Web Guidance and Resources page of the USPTO website (www.uspto.gov/patents-application-process/applying-online/efs-web-guidance-and-resources) for additional information. See also M.P.E.P. § 502.05. All patent application related correspondence transmitted by facsimile must be directed to the central facsimile number, with a few exceptions below. The central facsimile number is (571) 273-8300. Replies to Office actions including after-final amendments that are transmitted by facsimile must be directed to the central facsimile number. Correspondence such as draft proposed amendments for interviews may continue to be transmitted by facsimile to the Technology Centers (TCs) and should be made of record as part of the interview summary record. See M.P.E.P. § 713.04. New applications cannot be transmitted by facsimile and are not entitled to the benefit of a Certificate of Transmission under 37 C.F.R. § 1.8.

	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Respectfully,

/JEFFREY S PARKIN/Primary Examiner, Art Unit 1648                                                                                                                                                                                                                                                                                                                                                                                                               17 December, 2022